DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action is in response to the amendment filed November 18, 2021.
Claims 1-7 and 16-18 are currently pending and have been examined.
Claims 8-15 have been canceled by applicant. 
This action is made FINAL.
The Examiner would like to note that this application is being handled by examiner Christine Huynh. 

Response to Amendment
The amendment filed November 18, 2021 has been entered. Claims 1-7 and 16-18 remain pending in the application. Applicant’s amendments to the Specifications and Claims have overcome each and every objection and 112(b) rejection set forth in the Non-Final Office Action mailed August 18, 2021. 

Response to Arguments
Applicant's arguments filed November 18, 2021 have been fully considered but they are not persuasive. 
With respect to the 35 U.S.C. 101 rejection, applicants argue in pages 9-10 that the amendments have overcome the 101. Specifically Applicant argues that “the technical features incorporated into the independent claims are meaningful limits, and could integrate the independent claims into a practical application”. The examiner respectfully disagrees because the amended language are still “finding regions around a starting location from a map”, “selecting a region”, “planning a route”, and “determining the planned route”. These steps fall into the mental processes grouping of abstract ideas as these limitations, such as “finding regions around a starting location from a map” could be done mentally for example using a pen and paper to circle a starting region on a map. These limitations is a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. The limitations “acquiring a route planning request”, “sending a planned route”, and “sequencing communication signal strength” of claim 1 are considered insignificant extra-solution activity as it is merely data gathering, sending data, and sorting data. Therefore, the claims as amended are still directed to a 101 abstract idea. Accordingly the 35 USC 101 rejection is maintained. See detailed rejection below. 
With respect to the 35 U.S.C. 112(b) rejection, applicant’s amendments has overcome the previous rejection. The previous 35 U.S.C. 112(b) rejection is withdrawn. 
With respect to the art rejections, the applicant’s amendment has overcome the 35 U.S.C. 102(a)(2) rejection. However, upon further search and consideration, the amended claims 1-7 and 16-18 are rejected under 35 U.S.C. 103. On page 11-12 of Applicant’s response, applicant argues that the Stuchfield reference (US 2018/0023968), referred to as D1, and the Ruuspakka reference (US 2015/0197010), referred to as D2, neither indicates the starting location, nor provides how to determine the route towards the object region from the starting location. The examiner respectfully disagrees because D1 does teach (“electronic processor 7 implements a routing algorithm to plan a route to a destination which is typically specified by a user. By way of example, a dashed line is shown in FIG. 2 to represent a sample route R from a start location 13 to a destination 14. The routing algorithm accesses the map database 9 to plan one or more routes R from the start location 13 to the destination 14. The routing algorithm also accesses the communications network database 10 to assess connectivity to the wireless communication network along the one or more planned routes R.” [0041]), which shows that D1 .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1-5 and 16-17: 
Claims 1-5 are directed to a method for planning a route, claim 16 is directed a CRM, and claim 17 is directed to a server which are/is one of the statutory categories of invention. (Step 1: YES)
The Examiner has identified method claim 1 as the claim that represents the claimed invention for analysis. Claim 1 recites the limitations of “finding regions around a starting location from a map”, “selecting a region”, “planning a route”, and “determining the planned route”. These steps fall into the mental processes grouping of abstract ideas as these limitations, such as “finding regions around a starting location from a map” could be done mentally for example using a pen and paper to circle a starting region on a map. These limitations is a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. 
With respect to claim 1, nothing in the claims precludes the idea from practically being performed in the human mind. The memory in claim 16 is just applying generic computer components to the recited abstract limitations. The memory and processor in claim 17 is just applying generic computer components to the recited abstract limitations. The recitation of generic components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claims recites elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. The limitations “acquiring a route planning request”, “sending a planned route”, and “sequencing communication signal strength” of claim 1 is insignificant extra-solution activity as it is merely data gathering, sending data, and sorting data. The hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic component or it is merely insignificant extra solution activity as it is only gathering data. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim 1 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [0166-0172] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d), as well as MPEP 2106.05(g), if applicable. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims further define the abstract idea that is present in their respective independent claim 1 thus correspond to mental process and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, claims independent claim 1 and dependent claims 2-5 and 16-17 are not patent-eligible.

Regarding claims 6-7 and 18:
Claims 6-7 are directed to a method for planning a route and claim 18 is directed to a robot which are/is one of the statutory categories of invention. (Step 1: YES)
The Examiner has identified method claim 6 as the claim that represents the claimed invention for analysis. Claim 6 recites the limitations of “finding regions around the robot’s own region”, “planning a first route in the region”, and “determining the first route”. These steps fall into the mental processes grouping of abstract ideas as these limitations, such as “finding regions around the robot’s own region” could be done mentally for example using a pen and paper to circle regions around a robot on a map. These limitations is a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. 
With respect to claim 6, nothing in the claims precludes the idea from practically being performed in the human mind. The memory and processor in claim 18 is just applying generic computer components to the recited abstract limitations. The recitation of generic components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claims recites elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. The limitations “indicating traveling of the robot” and “sequencing communication signal strength” of claim 6 is insignificant extra-solution activity as it is merely displaying data and sorting data. The hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic component or it is merely insignificant extra solution activity as it is only gathering data. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim 6 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [0166-0172] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d), as well as MPEP 2106.05(g), if applicable. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claim 6 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims further define the abstract idea that is present in their respective independent claim 6 thus correspond to mental process and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, claims independent claim 6 and dependent claims 7 and 18 are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stuchfield (US. Pub No. 20180023968 A1) in view of Ruuspakka (US. Pub No. 20150197010 A1).
Regarding claims 1-7 and 16-18: 
With respect to claim 1, Stuchfield teaches:
acquiring a route planning request sent by a requester side; (“The at least one electronic processor 7 implements a routing algorithm to plan a route to a destination which is typically specified by a user.” [0041] 
finding regions around a starting location from a map, the starting location is included in the route planning request, and the map contains communication signal strength; (“electronic processor 7 implements a routing algorithm to plan a route to a destination which is typically specified by a user. By way of example, a dashed line is shown in FIG. 2 to represent a sample route R from a start location 13 to a destination 14. The routing algorithm accesses the map database 9 to plan one or more routes R from the start location 13 to the destination 14. The routing algorithm also accesses the communications network database 10 to assess connectivity to the wireless communication network along the one or more planned routes R.” [0041], “The one or more layer may define one or more of the following: 2G coverage, 3G coverage, 4G coverage, 5G coverage, local area wireless connection (such as Wi-Fi) coverage, dropped calls, network providers, signal strength, transfer speeds, etc. Each layer may be added over the route map to show the signal strength along a planned route.” [0016]) 
selecting a region where communication signal strength is stronger than a preset threshold by comparing the regions around the starting location; (The routing algorithm accesses the map The routing algorithm can optionally select the route R satisfying particular connectivity criteria for a given journey. For example, the user can stipulate that the routing algorithm plans the route R to maintain connectivity to the wireless communication network for a defined portion of the route. The user can, for example, specify a connectivity threshold and the routing algorithm plans the route R to maintain connectivity for at least that portion of the route.” [0041-0042]) 
planning a route corresponding to the route planning request in the region where communication signal strength is stronger than the preset threshold; (“The at least one electronic processor 7 implements a routing algorithm to plan a route to a destination which is typically specified by a user… the user can specify that the routing algorithm plans the route R such that the signal strength remains above a defined threshold.” [0041-0042], “The routing algorithm may use the communications network database to plan the route to the destination to avoid areas in which the one or more network parameter is below one or more defined threshold.” [0012]) 
sending the planned route to the requester side; (“In use, the user specifies the destination… and the routing algorithm uses the map database 9 to plan the route R. The route R is displayed on the map network displayed on the display screen 6 in conventional manner. The user can optionally select one or more layers of network information to overlay onto the map network. The user can, for example, select network coverage to be displayed as a layer over the map network. The user can then choose a route (or modify a planned route) to enable the bandwidth to be maximised for the journey to help maintain connectivity to the wireless communication network.” [0045], “The user can, for example, specify a connectivity threshold and the routing 
Stuchfield does not teach but Ruuspakka teaches wherein planning the route corresponding to the route planning request in the region where communication signal strength is stronger than the preset threshold comprises: sequencing communication signal strength of the regions of which communication signal strength is stronger than the present threshold, from high to low to gain a sequencing result; (“The signal quality map may be aligned with the robot navigation map such that associated signal costs and access point switching costs can be incorporated into a cost-based path selection algorithm. Associated signal costs may include, for example, signal strength… A path plan and associated access point switching plan may then be selected based on the results of a weighted cost comparison function reflecting user preferences, one or more minimum threshold levels, or map accuracy.” (15), “The function g(signal quality) may determine the relation between distance and signal quality. If g(signal quality) is small, then a shorter distance may be prioritized over signal quality. If g(signal quality) is large, maintaining a high signal quality may be prioritized over distance considerations. For example, in certain cases, motion incurs no additional cost if the signal quality is above a certain threshold c” (33)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Stuchfield’s route and communication planning apparatus with Ruuspakka’s connectivity and path planning algorithm because “It may be important for a mobile robotic device to maintain a defined level of network connectivity” and “it may be desirable to use improved methods and systems for path planning, access point switching planning, autonomous navigation, obstacle avoidance, self-localization, and the like.” See Ruuspakka (3). 

With respect to claim 2, Stuchfield in combination with Ruuspakka, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Stuchfield and Ruuspakka teaches the route and communication planning apparatus with a connectivity and path planning algorithm of claim 1. Stuchfield further teaches wherein before planning the route corresponding to the route planning request in the region where communication signal strength is stronger than the preset threshold, the method further comprises: determining the region where communication signal strength is stronger than the preset threshold from the map; (“The method may comprise... using the communications network database to estimate connectivity to the wireless communication network along one or more route generated using the map database.” [0005]; “The routing algorithm may use the communications network database to plan the route to the destination to avoid areas in which the one or more network parameter is below one or more defined threshold.” [0012]; “The one or more network parameter may define one or more of the following: signal strength… The signal strength information may, for example, classify a signal as being strong or weak at a particular location,” [0010]; FIG. 2; “FIG. 2 shows a representative image generated by the route planning apparatus combining route planning and wireless network connectivity.” [0034])

With respect to claim 3, Stuchfield in combination with Ruuspakka, as shown in the rejection above, discloses the limitations of claim 2. 
The combination of Stuchfield and Ruuspakka teaches the route and communication planning apparatus with a connectivity and path planning algorithm of claim 2. Stuchfield further teaches:
acquiring a geographical location information of a geographical location where the requester side occurred and a communication signal strength of the geographical location; (“The one or more network parameter can be defined throughout a geographic region corresponding to the 
building the map corresponding to the requester side in combination with the geographical location information and the communication signal strength of the geographical location; (“The one or more network parameter may be displayed in one or more layer. A different network parameter may be displayed in each layer… Each layer may be added over the route map to show the signal strength along a planned route.” [0016]; “The one or more network parameter may define one or more of the following: signal strength… The signal strength information may, for example, classify a signal as being strong or weak at a particular location,” [0010]; “The one or more network parameter can be defined throughout a geographic region corresponding to the road network defined by the map database. Alternatively, the one or more network parameter can be defined in those regions proximal to the roads making up the road network.” [0011])
wherein the process of determining the region where communication signal strength is stronger than the preset threshold from the map comprises: determining the region where communication signal strength is stronger than the preset threshold from the map corresponding to the requester side; (“The routing algorithm may use the communication 

With respect to claim 5, Stuchfield in combination with Ruuspakka, as shown in the rejection above, discloses the limitations of claim 3. 
The combination of Stuchfield and Ruuspakka teaches the route and communication planning apparatus with a connectivity and path planning algorithm of claim 3. Stuchfield further teaches:
wherein the process of acquiring the geographical location information of the geographical location where the requester side occurred and the communication signal strength of the corresponding geographical location comprises: receiving detection results of communication signal strength sent by the requester side in each geographical location, wherein the detection results of communication signal strength contain a geographical location information of a geographical location where the requester side is located and communication signal strength of the corresponding geographical location; (FIG. 2; “As shown in FIG. 2, the road network can be overlaid with a layer representing the available communications coverage (identified generally 
Stuchfield does not explicitly teach receiving detection results applied in a robot however, Ruuspakka teaches, (“The current location of the robotic device may be identified in relation to the aligned or associated maps, and a path can be computed from the current location of the robotic device location to a target location. The navigation map provides information relating to physical attributes of the environment such as, for example, the location of obstacles and the available space between obstacles. The signal quality map may provide information for use in determining one or more values to be used in the cost function for each legal motion In some instances, the obstacle map remains static while the signal quality mapped is revised based on the robotic device detecting updated signal quality data, or receiving updated signal quality data from other robotic devices, remote computer devices, or both.” [0055])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Stuchfield’s route and communication planning apparatus with Ruuspakka’s connectivity and path planning algorithm used on a robot because “It may be important for a mobile robotic device to maintain a defined level of network connectivity” and “it may be desirable to use improved methods and systems for path planning, access point switching planning, autonomous navigation, obstacle avoidance, self-localization, and the like.” See Ruuspakka (3). 

With respect to claim 4, Stuchfield in combination with Ruuspakka, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Stuchfield and Ruuspakka teaches the route and communication planning apparatus with a connectivity and path planning algorithm of claim 1. Stuchfield further teaches wherein the communication signal strength comprises at least one of: RSSI (Received Signal Strength Indication), wireless network signal strength, and mobile data network signal strength; (“The route planning apparatus could collect data relating to network type (for example 2G, 3G, 4G, 5G cellular networks); local area wireless connections (for example the location and signal strength of a WiFi connection); dropped call information; network provider information (for example transfer speeds, throughput etc.).” [0025])

With respect to claim 16, Stuchfield in combination with Ruuspakka, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Stuchfield and Ruuspakka teaches the route and communication planning apparatus with a connectivity and path planning algorithm of claim 1. Stuchfield further teaches A non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium stores one or more programs, and the one or more programs are used for executing the method according to claim 1; (“The set of instructions may suitably be embedded in said one or more electronic processors. Alternatively, the set of instructions may be provided as software saved on one or more memory associated with said controller to be executed on said computational device.” [0030]; “The electronic control unit 3 comprises at least one electronic processor 7 configured to execute a set of software instructions stored in the system memory 4 to implement a routing algorithm to plan a route.” [0037])

With respect to claim 17, Stuchfield in combination with Ruuspakka, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Stuchfield and Ruuspakka teaches the route and communication planning apparatus with a connectivity and path planning algorithm of claim 1. Stuchfield further teaches:
A server, wherein the server comprises: a non-transitory computer readable storage medium; (“As shown in FIG. 1, the route planning apparatus 1 comprises at least one electronic control unit 3, system memory 4, a storage device 5 and a display screen 6.” [0037]; The Examiner is interpreting the route planning apparatus as the server.)
and one or more processors, used for executing a program in the non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium stores a command for executing the method according to claim 1; (“The electronic control unit 3 comprises at least one electronic processor 7 configured to execute a set of software instructions stored in the system memory 4 to implement a routing algorithm to plan a route.” [0037])

With respect to claim 6, Stuchfield teaches: 
planning a first route in the region where communication signal strength is stronger than the preset threshold; (“The routing algorithm may plan the route in dependence on the connectivity to the wireless” [0005], “The routing algorithm may use the communications network database to plan the route to the destination to avoid areas in which the one or more network parameter is below one or more defined threshold.” [0012])
indicating traveling of the robot based on the planned first route; (“FIG. 2 shows a first representative image generated by the route planning apparatus combining route planning and wireless network connectivity; and FIG. 3 shows a second presentative image generated by the 
Stuchfield does not teach but Ruuspakka teaches: 
finding regions around the robot’s own region and determining a region from the regions around the robot’s own region where communication signal strength is stronger than a preset threshold, according to a map stored in the robot when the robot detects that communication signal strength in the robot’s own region is lower than the preset threshold, wherein the map contains communication signal strength; (“determining the access point switching plan includes referencing at least a portion of a navigation map where the navigation map is representative of robot-navigable regions, referencing at least a portion of an access point signal quality map representative of one or more access point signal quality coverage areas, referencing at least a portion of a different access point signal quality map representative of one or more additional access point signal quality coverage areas, aligning one or more of the access point signal quality coverage areas with at least a portion of the robot-navigable regions on the navigation map, and identifying one or more access point switching boundaries along the path to the target location” (13), “a path planning method provides for planning a path of a robotic device, including evaluating signal quality metrics at one or more locations on one or more available paths to a target location for a robotic device, determining a path to the target location and access point switching plan for the robotic device based, at least in part, on the evaluation of signal quality metrics, detecting a signal quality level at one or more locations where the detected signal quality level is different than an expected signal quality level for the one or more locations” (12), “a path planning device is configured for planning a path of a robotic device that includes at least one determine a path to a target location and access point switching plan for the robotic device based, at least in part, on the evaluated signal quality metrics, and compare signal quality metrics associated with one or more locations to multiple signal quality thresholds.” (16), “A map retrieval module 825 may access a local map, request a map from a remote computing device, or obtain a map from another robotic device.” (83), which shows that the map can be stored in the robot) 
wherein planning the first route in the region where communication signal strength is stronger than the preset threshold comprises: sequencing communication signal strength of the regions where communication signal strength is stronger than the preset threshold, from high to low to gain a sequencing result; (“The signal quality map may be aligned with the robot navigation map such that associated signal costs and access point switching costs can be incorporated into a cost-based path selection algorithm. Associated signal costs may include, for example, signal strength… A path plan and associated access point switching plan may then be selected based on the results of a weighted cost comparison function reflecting user preferences, one or more minimum threshold levels, or map accuracy.” (15), “The function g(signal quality) may determine the relation between distance and signal quality. If g(signal quality) is small, then a shorter distance may be prioritized over signal quality. If g(signal quality) is large, maintaining a high signal quality may be prioritized over distance considerations. For example, in certain cases, motion incurs no additional cost if the signal quality is above a certain threshold c” (33))
determining the first route is a route towards an object region from the robot’s own region, wherein the object region is the region ranking first or any region ranking ahead of a designated order in the sequencing result; (“The function g(signal quality) may determine the relation between distance and signal quality. If g(signal quality) is small, then a shorter distance may be select a path with a high weighting factor for distance, a low weighting factor for signal quality, a low weighting factor for switching costs, and no minimum communication threshold 405. Such a path may tend to favor a shorter distance over a higher signal quality, although if obtaining a communication signal can be achieved without significant increase in total distance traveled, the algorithm may generate a path that achieves a limited degree of network access. Such an algorithm may be useful when applied to a condition where the robotic device 115-b is operating with limited remaining battery power.” (36) This shows that the robot can determine various paths and order then based on weighting of various factors, including high and low signal quality.) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Stuchfield’s route and communication planning apparatus with Ruuspakka’s connectivity and path planning algorithm because “It may be important for a mobile robotic device to maintain a defined level of network connectivity” and “it may be desirable to use improved methods and systems for path planning, access point switching planning, autonomous navigation, obstacle avoidance, self-localization, and the like.” See Ruuspakka (3). 

With respect to claim 7, Stuchfield in combination with Ruuspakka, as shown in the rejection above, discloses the limitations of claim 6. 

wherein the method further comprises: searching a region where the robot entered previously on the map according to a historical traveling trace on the map cached in the robot when the robot detects communication disconnection with a server;  (“…one or more network parameters for the wireless communication network may comprise historic data collected during one or more previous journeys. The route planning apparatus could collect data relating to network type (for example 2G, 3G, 4G, 5G cellular networks); local area wireless connections (for example the location and signal strength of a WiFi connection); dropped call information; network provider information (for example transfer speeds, throughput etc.). Thus, the historic data may be collected during any journey and used to update the communications network database.” [0014])
planning a second route according to the region where the robot entered previously and current location of the robot; (“The communications network database 10 can, for example, store historic data relating to n routes (where n>1) completed by the vehicle 2. The historic data can relate to the last n routes, the best n routes, etc. By way of example, the historic data can be derived from ten (10) routes.” [0039] Examiner Note: based on evidence in this example under broadest reasonable interpretation, the Examiner is assuming that the navigation device creates a second route based on historic data where a robot has entered previously using historical data; “The routing algorithm may use the communications network database to plan the route to the destination to avoid areas in which the one or more network parameter is below one or more defined threshold…” [0012]; “…one or more network parameter for the wireless communication network may comprise historic data collected during one or more previous journeys.” [0025])
indicating traveling of the robot based on the planned second route; (FIG. 2 and 3; “FIG. 2 shows a first representative image generated by the route planning apparatus combining route planning 
Stuchfield does not explicitly teach storing a map containing communication signal strength in a robot however, Ruuspakka teaches, (“A map retrieval module 825 may access a local map, request a map from a remote computing device, or obtain a map from another robotic device. Map types may include, for example, a robot navigation map, a signal quality map, a topographical map, and so on. A map alignment module 830 may determine the location of the robotic device in relation to the robot navigation map In addition, map alignment module 830 may associate or align one or more maps such that the relevant data associated with different types of maps may be correlated with positions on the robot navigation map.” [0083])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Stuchfield’s route and communication planning apparatus with Ruuspakka’s connectivity and path planning algorithm used on a robot because (“it may be desirable to use improved methods and systems for path planning, access point switching planning, autonomous navigation, obstacle avoidance, self-localization, and the like.” [0003])

With respect to claim 18, Stuchfield in combination with Ruuspakka, as shown in the rejection above, discloses the limitations of claim 6. 
The combination of Stuchfield and Ruuspakka teaches the route and communication planning apparatus with a connectivity and path planning algorithm of claim 6. Stuchfield further teaches:
A robot, wherein the robot comprises a traveling drive device, a non-transitory computer readable computer storage medium; (“As shown in FIG. 1, the route planning apparatus 1 
One or more processors, used for executing the method according to claim 6; (“The electronic control unit 3 comprises at least one electronic processor 7 configured to execute a set of software instructions stored in the system memory 4 to implement a routing algorithm to plan a route.” [0037])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants disclosure. 
Maischberger (U.S. Pub No. 20160370193 A1) is pertinent because it describes a route-planning method in which “the end-user may submit a desired destination to the routing server which then computes and transmits step-by-step routing instructions to the end-user” [0002] and includes “…the method comprises receiving a route request, from a navigation device, between a starting location and a destination location” [0005]. 
Cronin (U.S. Pub No. 20180203455 A1) is pertinent because it teaches a method for route planning for an autonomous vehicle encountering various events during travel. Under broadest reasonable interpretation, an autonomous vehicle can be considered a robot. The method includes a GPS that “may be a sensor configured to estimate a geographical location of the autonomous vehicle 100. That is, the GPS 224 may include a transmitter and a receiver configured to estimate a location of the autonomous vehicle 100 on the earth.” [0090]. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662              

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662